          Case 1:18-cv-09753-LGS Document 119 Filed 03/25/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ELIZABETH FLINT,

                              Plaintiff,

         -v-
                                                     CIVIL ACTION NO.: 18 Civ. 09753 (LGS) (SLC)


ALLEN/ORCHARD, LLC, et al.,
                                                                       ORDER
                              Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         On March 10, 2021, the Court granted Defendants’ letter-motion requesting to adjourn

the March 11, 2021 settlement conference (ECF No. 116) and directed the parties to submit a

joint status report including mutually agreeable proposed dates for the settlement conference

(“Joint Status Report”) by March 24, 2021. (ECF No. 117). The parties have not done so.

Accordingly, the parties shall submit their Joint Status Report by Tuesday, March 30, 2021.


Dated:         New York, New York
               March 25, 2021

                                                   SO ORDERED



                                                   _________________________
                                                   SARAH L. CAVE
                                                   United States Magistrate Judge
